The opinion of the Court was delivered by
Rogers, J.
By the Act of the 16th of June 1836, every building in certain counties therein specified, is subjected to a lien, for the payment of all debts contracted for work done, or the materials furnished, for or about their erection or construction. The evidence of the work done, or the materials furnished, is not prescribed by the Act, but the proof to entitle the party to his lien *259•is left as at common law. There was, therefore, nothing wrong in admitting the book, although in ledger form, in evidence, with the parol proof, and leaving the whole as a question of fact to be decided by the jury. It was competent to supply the omission in naming the day the materials were furnished, by other evidence. But there is a substantial defect in filing the claim. The 11th section directs, that every person entitled to a lien shall file a claim or statement of his demand in the office of the prothonotary of the county in which the building may be situated. And the 12th section, which is imperative, directs, among other things, that every claim must set forth the time when the materials were furnished, or the work was done. The requirements of the Act in the 12th section, which are by no means unreasonable, must be substantially, if not literally complied with. The claim here filed is substantially deficiént, in omitting to state when the materials were furnished. The time must be stated, and the other requirements of the Act observed; for these were intended to protect the owner from collusion or mistake, by which his interests.may be affected, and against which it is almost impossible for him, in many instances, to guard himself. If we dispense with a statement of the time, we shall hereafter be compelled to dispense with other directions of the Act, when at length the owner will be left without any protection whatever.
Judgment reversed.